OPINION of the Court, by
Judge Logax,
This is a w rit of error to a judgment of the circuit court for Nicholas county, quashing a traverse, and the proceedings thereon, in a case of forciblé entry and detainer. -
The only question which seems material for consider-, añon in this case, is, whether thebond” required by the statute to be given by the traverser, is good without being sealed?
The law requires a bond with approved security to be given. A seal by the common law was of the essence of a bond, and could notin this case have been, dispensed with, only for the provision of the act passed February 1812. By that act it is declared that all writings thereafter executed without seal, stipulating for the payment of money or property, or for the performance of any act or acts, duty or duties, shall be placed upon the same footing with sealed writings containing the like stipulations, receiving the same consideration in all courts of justice, and to all intents and purposes haying the same force and effect, and upon which the same species of acT tion may be founded as if sealed. This act has in strong and express terms given to the w riting before us all the “ force and effect” of a sealed instrument; or in other .words, made it to every intent and purpose as if sealed, and in effect as a bond. The objection, therefore, to the sufficiency of the writing, is completely answ ered by the act.
The judgment of the court below must therefore here-? versed with cost, and the suit remanded for farther proceedings. ^